                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-10674 MWF (FFMx)                                     Date: February 20, 2019
Title       Carmen John Perri v. Ocha Restaurant, et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
December 27, 2018. (Docket No. 1). On February 4, 2019, Plaintiff filed Proofs
of Service of the Summons, Complaint, Civil Case Cover Sheet, Certification and
Notice of Interested Parties, and ADA Disability Access Litigation Packet on
Defendants Sunset Strip Center LLC and Ocha Restaurant on January 28, 2019,
requiring responses to the Complaint no later than February 19, 2019.

      The Court orders Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than March 8, 2019.

         BY DEFENDANTS: RESPONSES TO THE COMPLAINT
          (“Response”) or APPLICATIONS FOR STAY AND EARLY
          MEDIATION (“ADA Application”) by all Defendants who have been
          served.

                 OR

         BY PLAINTIFF: DEFAULT APPLICATIONS for any Defendants who
          have not timely responded to the Complaint or filed an ADA Application.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 18-10674 MWF (FFMx)                        Date: February 20, 2019
Title       Carmen John Perri v. Ocha Restaurant, et al.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                             Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
